Fourth Court of Appeals
                               San Antonio, Texas
                                   September 9, 2014

                                  No. 04-14-00330-CV

                   IN THE INTEREST OF M.J.W., J.A., AND C.A.,

                From the 45th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2012-PA-02053
                               Peter Sakai, Judge Presiding


                                     ORDER
       Appellant’s motion for extension of time to file her pro se brief is GRANTED.
Appellant’s pro se brief is due September 11, 2014.




                                                _________________________________
                                                Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of September, 2014.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court